              Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 1 of 28



 1   Matthew Swanlund (CSB No. 204542)
     matthew@aestheticlegal.com
 2
     AESTHETIC LEGAL, A.P.L.C.
 3   8055 W Manchester Ave, Suite 310
     Playa del Rey, California 90293
 4
     Telephone: (310) 301-4545
 5
     Cody R. LeJeune (CSB No. 249242)
 6
     cody@lejeunelawfirm.com
 7   LEJEUNE LAW, P.C.
     2801 Camino Del Rio South, Suite 200A
 8
     San Diego, California 92108
 9   Telephone: (985) 713-4964
10
     Attorneys for Plaintiff
11   YZ PRODUCTIONS, INC., a California corporation
12
13                        UNITED STATES DISTRICT COURT

14                      NORTHERN DISTRICT OF CALIFORNIA

15
16   YZ PRODUCTIONS, INC., a California        Case No. 3:20-cv-06459
     corporation,
17                                             COMPLAINT FOR TRADEMARK
18                Plaintiff,                   COUNTERFEITING,
                                               TRADEMARK AND TRADE
19   v.                                        DRESS INFRINGEMENT, FALSE
20                                             DESIGNATION OF ORIGIN,
     TEESPRING, INC., a Delaware
                                               TRADEMARK DILUTION,
21   corporation, and DOES 1 through 20,
                                               COPYRIGHT INFRINGEMENT,
     inclusive;
22                                             AND UNFAIR COMPETITION

23              Defendants,                    DEMAND FOR JURY TRIAL
24
25
26
27
28


                                                                          3:20-cv-06459
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 2 of 28




 1         Plaintiff YZ Productions, Inc. (“Plaintiff” or “YZ”) hereby complains of Teespring,

 2 Inc. (“Defendant”), and alleges as follows:
 3                             JURISDICTION AND VENUE

 4         1.    This is an action for (1) direct and contributory trademark counterfeiting under

 5 15 U.S.C. §1114, (2) direct and contributory trademark infringement under 15 U.S.C.
 6 §1114, (3) direct and contributory trademark infringement, trade dress infringement, and
 7 false designation of origin under 15 U.S.C. §1125(a); (4) direct and contributory trademark
 8 dilution under 15 U.S.C. §1125(c); (5) direct, contributory, and vicarious copyright
 9 infringement under 17 U.S.C. §501 et seq.; (6) unfair competition under California
10 Business & Professions Code §17200 et seq.; and (7) California common law unfair
11 competition.
12      2.      The Court has original subject matter jurisdiction over the claims that relate

13 to trademark counterfeiting, trademark and trade dress infringement, false designation of
14 origin, and trademark dilution pursuant to 15 U.S.C. §§ 1116 and/or 1121(a) and has
15 original subject matter jurisdiction over the copyright infringement claim under 17 U.S.C.
16 §§ 501 et seq. The Court also has original subject matter jurisdiction over those claims
17 pursuant to 28 U.S.C. §§ 1331 and 1338, as the claims arise under the laws of the United
18 States. The Court has supplemental jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and
19 1367(a) over the claims which arise under state statutory and common law, because the
20 state law claims are so related to the federal claims that they form part of the same case or
21 controversy and derive from a common nucleus of operative facts.
22       3.    This Court has personal jurisdiction over Defendant because it has a

23 continuous, systematic, and substantial presence within California, including within this
24 Judicial District. Defendant has its principal place of business in California and regularly
25 conducts business within California, including in this Judicial District. In addition,
26 Defendant has committed acts of trademark counterfeiting, trademark and trade dress
27
                                                1
28                                          COMPLAINT
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 3 of 28




 1 infringement, false designation of origin, trademark dilution, copyright infringement, and
 2 unfair competition in California and in this Judicial District, including, but not limited to,
 3 counterfeiting, and using infringing marks, trade dress, and designs in connection with the
 4 sale and offering for sale of products to customers in California and in this Judicial District,
 5 and Defendant’s acts form a substantial part of the events or omissions giving rise to
 6 Plaintiff’s claims.
 7         4.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) at

 8 least because a substantial portion of the events complained of herein took place in this
 9 Judicial District.
10
11                                      THE PARTIES
           5.     YZ is a corporation organized and existing under the laws of the State of
12
     California, having a principal place of business at 16000 Ventura Blvd, Suite 520, Encino,
13
     California 91436, in Los Angeles County.
14
           6.     Upon information and belief, Teespring, Inc. is a Delaware corporation,
15
     having a principal place of business at 77 Geary St. 5th Floor, San Francisco, California
16
     94108.
17
18
19              COMMON ALLEGATIONS FOR ALL CLAIMS OF RELIEF

20                             YZ and Its Intellectual Property
           7.     YZ is a professional multimedia production company, YouTube channel
21
     operator, and distributor engaged in the production, design, creation, distribution and sale
22
     of multimedia content.
23
           8.     YZ’s numerous YouTube channles contain a library of thousands of original
24
     videos and currently has more than Thirteen Million (13,000,000) subscribers.
25
           9.     YZ’s numerous social media channels (i.e., Instagram, Facebook, TikTok)
26
     also has multiple millions of subscribers and followers.
27
                                                 2
28                                           COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 4 of 28




 1         10.    Since at least as early as January 1, 2016, YZ has used REBECCA ZAMOLO

 2 as a trademark in U.S. Commerce in connection with multimedia content (i.e., YouTube
 3 videos), social media channels, consumer products, and clothing (collectively, the
 4 “REBECCA ZAMOLO Goods”).
 5     11. The REBECCA ZAMOLO trademark was registered with the U.S. Patent and

 6 Trademark Office on June 30, 2020 as Registration No. 6,090,463.
 7      12. YZ is the owner of all right, title and interest in and to the trademark

 8 REBECCA ZAMOLO (the “REBECCA ZAMOLO Trademark”) for the REBECCA
 9 ZAMOLO Goods.
10         13.    Since at least as early as January 1, 2016, YZ has used ZAMFAM as a

11 trademark in U.S. commerce in connection with multimedia content (i.e., YouTube
12 videos), social media channels, consumer products, and clothing (collectively, the
13 “ZAMFAM Goods”).
14     14. YZ is the owner of all right, title and interest in and to the trademark

15 ZAMFAM (the “ZAMFAM Trademark”) for the ZAMFAM Goods.
16     15. The ZAMFAM Trademark was submitted for registration with the U.S. Patent

17 and Trademark Office on December 4, 2019 as Serial No. 88,715,402.
18       16. The REBECCA ZAMOLO Trademark and ZAMFAM Trademark are

19 collectively referred to herein as the “YZ Marks.”
20        17. The REBECCA ZAMOLO Goods and ZAMFAM Goods are collectively

21 referred to herein as the “YZ Goods.”
22        18. YZ is the owner of the following federal trademark registrations for the YZ

23 Trademarks and owns all right, title and interest in and to the subject marks thereof and all
24 goodwill associated therewith:
25
26
27
                                                3
28                                          COMPLAINT
               Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 5 of 28




 1
 2         MARK           REG. NO                    GOODS/SERVICES
 3
      Rebecca Zamolo     6,090,463     Class 3: Cosmetics; Cosmetics for children.
 4
                                       Class 16: Stickers and transfers; Blank journal
 5                                     books; Blank journals; Blank writing journals;
 6                                     Personalized writing journals; Printed materials,
                                       namely, blank journals.
 7
 8                                     Class 25: Hats; Hoodies; Shirts; Tops as clothing;
                                       Sweat shirts; T-shirts.
 9
10                                     Class 41: On-line video journals, namely, vlogs
                                       featuring nondownloadable videos in the field of
11                                     current events, humor, and popular culture;
12                                     Production of humorous videos for the Internet;
                                       Production of musical videos.
13    ZAMFAM             88,715,402    Class 16: Stickers and transfers.
14
                                       Class 25: Hats; Shirts; Hoodies; Sweat shirts; T-
15                                     shirts; Tops as clothing.
16
                                       Class 41: On-line video journals, namely, vlogs
17                                     featuring nondownloadable videos in the field of
18                                     current events, humor, and popular culture;
                                       Production of humorous videos for the Internet;
19                                     Production of musical videos.
20
21       19.    A printout from the United States Patent and Trademark Office’s (“USPTO”)

22 Trademark Status & Document Retrieval (“TSDR”) Database showing the current status
23 of the YZ Trademarks is attached as Exhibit A and incorporated by reference.
24       20.    In addition, ZAMFAM is the author of an original work of art titled “RZ

25 Cupcake Pink/Teal” (the “RZ Cupcake Artwork”).
26      21. Since at least as early as January 1, 2018, YZ has used the RZ Cupcake

27
                                            4
28                                      COMPLAINT
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 6 of 28




 1 Artwork on consumer products and clothing (collectively, the “RZ Cupcake Goods”).
 2      22. YZ is the owner of all right, title and interest in and to the copyright (“RZ

 3 Cupcake Copyright”) and trade dress (the “RZ Cupcake Trade Dress”) for the RZ Cupcake
 4 Goods.
 5        23.    The RZ Cupcake Artwork was has been registered with the U.S. Copyright

 6 Office since November 21, 2019 as Registration No. VA0002188615. Attached hereto as
 7 Exhibit B is a true and correct copy of YZ’s copyright registration.
 8        24.    YZ is also the author and owner of original works of art titled “#ZAMFAM

 9 Sprinkles” and “ZAMFAM Croptop” (collectively, the “ZAMFAM Artworks”).
10       25. Since at least as early as January 1, 2018, YZ has used the ZAMFAM

11 Artworks on the ZAMFAM Goods.
12      26. YZ is the owner of all right, title and interest in and to the copyright of the

13 ZAMFAM Artworks (“ZAMFAM Copyright”) and trade dress (the “ZAMFAM Trade
14 Dress”) for the ZAMFAM Goods.
15        27.    The RZ Cupcake Trade Dress and ZAMFAM Trade Dress are collectively

16 referred to herein as the “YZ Trade Dress.”
17        28. The RZ Cupcake Artwork and ZAMFAM Artworks are collectively referred

18 to herein as the “YZ Artworks.”
19        29. As a result of YZ’s substantial and continuous use of the YZ Marks, YZ

20 Artworks and YZ Trade Dress, YZ is the owner of strong common law rights in those
21 marks and trade dress.
22        30.    YZ has and continues to widely market and promote the YZ Marks, YZ

23 Artworks and YZ Trade Dress by displaying the marks, images and trade dress on millions
24 of YouTube videos and clothing articles watched and sold in the U.S. Both the REBECCA
25 ZAMOLO and ZAMFAM line of YZ Goods has achieved substantial commercial success.
26    31. The YZ Marks, YZ Artworks and YZ Trade Dress are the subject of

27
                                             5
28                                       COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 7 of 28




 1 substantial and continuous marketing and promotion by YZ.
 2       32. YZ’s promotional efforts for the REBECCA ZAMOLO and ZAMFAM

 3 brands and the YZ Marks, YZ Artworks and YZ Trade Dress include – by way of example
 4 but not limitation – displaying the marks and trade dress on or in connection with YZ’s
 5 online ecommerce store, promotional and point-of-sale materials, YZ’s websites and other
 6 Internet websites and YZ’s social media accounts.
 7         33.    As a result of YZ’s substantial use and promotion of the YZ Marks, YZ

 8 Artworks and YZ Trade Dress, the marks, images and trade dress have acquired great value
 9 as specific identifiers of YZ’s products and serve to identify and distinguish YZ’s products
10 from those of others. Customers in this Judicial District and elsewhere readily recognize
11 the YZ Marks and YZ Trade Dress as distinctive designations of the origin of YZ’s
12 REBECCA ZAMOLO and ZAMFAM brands of entertainment and other products and
13 services. The YZ Marks, YZ Artworks and YZ Trade Dress are intellectual property assets
14 of enormous value as symbols of YZ and its quality products, reputation, and goodwill.
15
16                              Defendant’s Infringing Activities

17         34.    Without permission or consent from YZ, Defendant has marketed, offered for

18 sale, sold, created, manufactured, and/or shipped to consumers unauthorized goods bearing
19 counterfeit and infringing marks and designs that are identical to or substantially similar to
20 the YZ Marks, YZ Artworks and the YZ Goods.
21       35. Upon information and belief, Defendant owns and operates an ecommerce

22 system through which infringing and counterfeit apparel and other goods displaying the
23 YZ Marks, YZ Artworks and Goods, and/or confusingly marks and substantially similar
24 designs (hereinafter, “Infringing Goods”) are marketed, offered for sale, sold, created,
25 and/or shipped to consumers by Defendant, all without permission or authorization from
26 YZ.
27
                                                6
28                                          COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 8 of 28




 1         36.    Upon information and belief, Defendant is directly involved in the sale of

 2 goods via its e-commerce system and has direct control over and specific knowledge of the
 3 Infringing Goods advertised or sold via that system. Defendant provides all of the
 4 necessary tools for users to create online storefronts through which Infringing Goods are
 5 then marketed, offered for sale, and sold.
 6         37.    Defendant’s    online   storefronts   are   integrated   into   its   website,

 7 www.teespring.com. Defendant provides technical, logistical, and other support for those
 8 storefronts. Defendant processes retail transactions for the sale of the goods, creates or
 9 directs the creation of the Infringing Goods, and handles shipment of the goods. In addition,
10 Defendant has supervisory power over users of its e-commerce system because, for
11 example, Defendant can remove products from its e-commerce system and even suspend
12 or terminate users’ storefronts.
13         38.    Defendant has offered for sale, sold, and/or shipped Infringing Goods to

14 customers in California, including to customers in this Judicial District. Upon information
15 and belief, Defendant also has made or directed the manufacture of those goods in this
16 Judicial District.
17       39. Defendant has directly profited from the sale through its ecommerce system

18 of Infringing Goods. Defendant has a direct financial interest in the sale of those goods
19 because Defendant receives a portion of each sale made through its e-commerce system.
20         40.    Some examples of Infringing Goods displaying the YZ Marks and YZ

21 Artworks offered for sale and sold on Defendant’s website are shown below.
22
23
24
25
26
27
                                                7
28                                          COMPLAINT
     Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 9 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                  8
28                            COMPLAINT
     Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 10 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   9
28                             COMPLAINT
     Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 11 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                  10
28                             COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 12 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         41.     Upon information and belief, Defendant has specific knowledge of the
15 Infringing Goods sold through its e-commerce system, including the goods shown in
16 Paragraph 40 of this Complaint, at least because of Defendant’s intimate involvement in
17 the marketing, offering for sale, selling, producing, and/or shipping of the goods, and other
18 customer support provided by Defendant relating to the goods.
19         42.     Defendant is not affiliated with YZ. At no time has YZ ever given Defendant
20 license, permission, or authority to use or display the YZ Marks, YZ Artworks or the YZ
21 Goods.
22         43.     Upon information and belief, Defendant knew of the YZ Marks, YZ Artworks
23 and YZ’s rights therein when Defendant began marketing, offering for sale, selling,
24 creating, and/or distributing Infringing Goods.
25         44.     YZ repeatedly notified Defendant of its infringement of the YZ Marks, YZ
26 Artworks and YZ Goods, including in correspondence dated April 8, 2020, April 29, 2020
27
                                               11
28                                          COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 13 of 28




 1 and July 13, 2020, and demanded that Defendant stop its unlawful activities. However,
 2 Defendant thereafter continued to market, offer for sale, sell, create, and/or distribute
 3 Infringing Goods in blatant and willful disregard of YZ’s valuable intellectual property
 4 rights.
 5         45.      Defendant’s acts complained of herein have been willful and deliberate.

 6 Defendant has intentionally attempted to capitalize on YZ’s valuable reputation and
 7 customer goodwill in the YZ Marks by using marks, images and trade dress that is the same
 8 as or confusingly similar to YZ Marks on or in connection with Infringing Goods.
 9 Defendant’s actions alleged herein are intended to cause confusion, mistake, or deception
10 as to the source of the products offered and sold through Defendant’s e-commerce system
11 and are intended to cause consumers and potential customers to believe that the products
12 are associated with YZ, when they are not.
13        46. Consistent with Defendant’s blatant disregard of and efforts to illicitly profit

14 from YZ’s intellectual property, Defendant has a long history of infringing the intellectual
15 property rights of others for its own profit and gain. Defendant is well aware of the rampant
16 acts of infringement and counterfeiting that are perpetrated by and through Defendant’s e-
17 commerce system, as evidenced by the fact that Defendant has been the subject of multiple
18 trademark and copyright infringement lawsuits, including at least the following:
19               • Ohio State Univ. v. Teespring, Inc., No. 14-cv-00397 (S.D. Ohio 2014);
20               • Lopez v. Teespring, Inc., No. 15-cv-03885 (S.D. Ohio 2015);
21               • Teespring, Inc. v. Puetz, No. 15-cv-04149 (N.D. Cal. 2015);
22               • Puetz v. Teespring.com, Inc., et al., No. 17-cv-02519 (D. Nev. 2017);
23               • Life is Good Company v. Teespring, Inc., No. 17-cv-11420 (D. Mass 2017);
24               • LTTB LLC v. Teespring, Inc., No. 17-cv-07334 (N.D. Cal. 2017);
25               • Stay Frosty Enterprises LLC v. Teespring, Inc., et al., No. 18-cv-00283 (D.
26                  Or. 2018);
27
                                                12
28                                           COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 14 of 28




 1               • Diane Blackman et al v. Teespring, Inc., No. 2:18-cv-08357 (C.D. Cal. 2018);
 2               • YZ Energy Company v. Teespring, Inc., No. 5:18-cv-1486 (C.D. Cal. 2018)
 3         47.      By virtue of the acts complained of herein, Defendant has created a likelihood
 4 of injury to YZ’s business reputation and goodwill, caused a likelihood of consumer
 5 confusion, mistake, and deception as to the source of origin or relationship of YZ’s goods
 6 and the Infringing Goods sold through Defendant’s e-commerce system, and has otherwise
 7 competed unfairly with YZ by unlawfully trading on and using the YZ Marks and YZ
 8 Artworks without YZ’s permission or consent.
 9         48.      Defendant’s acts complained of herein have caused damage to YZ in an
10 amount to be determined at trial, and such damages will continue to increase unless
11 Defendant is enjoined from its wrongful acts and infringement.
12         49.      Defendant’s acts complained of herein have caused YZ to suffer irreparable
13 injury to its business. YZ will suffer substantial loss of goodwill and reputation unless and
14 until Defendant is preliminarily and permanently enjoined from the wrongful acts
15 complained of herein.
16
17                                  FIRST CLAIM FOR RELIEF
18                       (Trademark Counterfeiting Under 15 U.S.C. § 1114)
19         50.      YZ incorporates by reference and realleges each of the allegations set forth in
20 Paragraphs 1 – 49 of this Complaint as if set forth fully herein.
21         51.      This is a claim for trademark counterfeiting arising under 15 U.S.C. § 1114.
22         52.      Defendant has intentionally used in commerce, without permission from YZ,
23 marks that are identical to or substantially indistinguishable from the YZ Marks, including
24 at least the marks that are the subject of YZ’s U.S. Trademark Registration No. 6,090,463,
25 and U.S. Trademark Serial No. 88,715,402, in connection with marketing, selling, offering
26 for sale, manufacturing, and/or distributing Infringing Goods. Such use is likely to cause
27
                                                 13
28                                            COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 15 of 28




 1 confusion, or to cause mistake, or to deceive.
 2       53. YZ is informed and believes, and on that basis alleges, that Defendant has

 3 used the non-genuine marks in connection with its business knowing that the marks are
 4 counterfeit. YZ is informed and believes, and on that basis alleges, that the activities of
 5 Defendant complained of herein constitute willful and intentional trademark
 6 counterfeiting, and Defendant acted with an intent to unfairly compete against YZ, to trade
 7 upon YZ’s reputation and goodwill by causing confusion and mistake among customers
 8 and the public, and to deceive the public into believing that the Infringing Goods are
 9 associated with, sponsored by, or approved by YZ, when, in fact, they are not.
10       54. Defendant is also contributorily liable for the counterfeiting acts of the users

11 of Defendant’s e-commerce system.
12       55. Defendant provides its e-commerce system to users knowing or having reason

13 to know that the system is used to market, offer for sale, sell, create, and/or distribute goods
14 displaying marks that are counterfeits of YZ’s federally registered YZ Marks including at
15 least the marks that are the subject of YZ’s U.S. Trademark Registration No. 6,090,463,
16 and U.S. Trademark Serial No. 88,715,402.
17         56.     Upon information and belief, Defendant has direct control over and monitors

18 the e-commerce system it provides to users, and knowingly and materially assists users
19 with marketing, offering for sale, selling, creating, and/or distributing goods that display
20 marks that are counterfeits of YZ’s federally registered YZ, including at least the marks
21 that are the subject of YZ’s U.S. Trademark Registration No. 6,090,463, and U.S.
22 Trademark Serial No. 88,715,402. In addition, Defendant has supervisory power over users
23 of its e-commerce system because, for example, Defendant can remove products from its
24 e-commerce system and even suspend or terminate users’ storefronts.
25      57. YZ is informed and believes, and on that basis alleges, that Defendant had

26 actual knowledge of YZ’s ownership and prior use of the registered marks and without the
27
                                                14
28                                           COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 16 of 28




 1 consent of YZ, has willfully and intentionally violated 15 U.S.C. § 1114. YZ is further
 2 informed and believes, and on that basis alleges, that this is an exceptional case within the
 3 meaning of 15 U.S.C. § 1117.
 4      58. Defendant, by its actions, has irreparably injured YZ and damaged YZ in an

 5 amount to be determined at trial. Such irreparable injury will continue unless Defendant is
 6 preliminarily and permanently enjoined by this Court from further violation of YZ’s rights,
 7 for which YZ has no adequate remedy at law.
 8
 9                               SECOND CLAIM FOR RELIEF

10                       (Trademark Infringement Under 15 U.S.C. § 1114)

11         59.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 58

12 of this Complaint as though fully set forth herein.
13        60. This is a claim for direct and contributory trademark infringement arising

14 under 15 U.S.C. § 1114.
15       61. YZ owns valid and enforceable federally registered trademarks for the YZ

16 Marks, including the registrations listed above.
17      62. Defendant has directly infringed the federally registered YZ Marks by using

18 in commerce, without permission from YZ, colorable imitations, and/or confusingly
19 similar marks to the YZ Marks.
20         63.     Defendant has used the aforementioned marks in connection with marketing,

21 selling, offering for sale, manufacturing, and/or distributing Infringing Goods. Such use is
22 likely to cause confusion or mistake, or to deceive.
23         64.     Defendant is also contributorily liable for the infringing acts of the users of

24 Defendant’s e-commerce system.
25      65. Defendant provides its e-commerce system to users knowing or having reason

26 to know that the system is used to market, offer for sale, sell, create, and/or distribute
27
                                                15
28                                           COMPLAINT
                  Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 17 of 28




 1 Infringing Goods.
 2        66. Upon information and belief, Defendant has direct control over and monitors

 3 the e-commerce system it provides to users, and knowingly and materially assists users
 4 with marketing, offering for sale, selling, creating, and/or distributing Infringing Goods. In
 5 addition, Defendant has supervisory power over users of its e-commerce system because,
 6 for example, Defendant can remove products from its e-commerce system and even
 7 suspend or terminate users’ storefronts.
 8       67. Upon information and belief, the activities of Defendant complained of herein

 9 constitute willful and intentional infringements of YZ’s registered marks, and Defendant
10 acted with the intent to trade upon YZ’s reputation and goodwill by causing confusion and
11 mistake among customers and the public and to deceive the public into believing that the
12 Infringing Goods are associated with, sponsored by, originated from, or are approved by,
13 YZ, when they are not.
14      68. Upon information and belief, Defendant had actual knowledge of YZ’s

15 ownership and prior use of the YZ Marks and willfully violated 15 U.S.C. § 1114.
16      69. Defendant, by its actions, has damaged YZ in an amount to be determined at

17 trial.
18          70.     Defendant, by its actions, has irreparably injured YZ. Such irreparable injury

19 will continue unless Defendant is preliminarily and permanently enjoined by this Court
20 from further violation of YZ’s rights, for which YZ has no adequate remedy at law.
21
22                                 THIRD CLAIM FOR RELIEF

23                  (Trademark Infringement, Trade Dress Infringement, and False

24                            Designation of Origin Under 15 U.S.C. § 1125(a))

25          71.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 70

26 of this Complaint as though fully set forth herein.
27
                                                 16
28                                            COMPLAINT
                 Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 18 of 28




 1         72.     This is an action for direct and contributory trademark infringement, trade

 2 dress infringement, and false designation of origin arising under 15 U.S.C. § 1125(a).
 3        73. As a result of the widespread use and promotion of the YZ Marks and YZ

 4 Trade Dress, the marks and trade dress have acquired strong secondary meaning to
 5 consumers and potential customers, in that consumers and potential customers have come
 6 to associate the YZ Marks with YZ.
 7        74. Defendant has directly infringed the YZ Marks and YZ Trade Dress and

 8 created a false designation of origin, by using in commerce, without YZ’s permission,
 9 trademarks and trade dress that are identical and/or confusingly similar to the YZ Marks,
10 and YZ Trade Dress, in connection with marketing, offering for sale, selling, creating,
11 and/or distributing Infringing Goods.
12         75.     Defendant is also contributorily liable for the infringing acts of the users of

13 Defendant’s e-commerce system.
14      76. Defendant provides its e-commerce system to users knowing or having reason

15 to know that the system is used to market, offer for sale, sell, create, and/or distribute
16 Infringing Goods.
17         77.     Upon information and belief, Defendant has direct control over and monitors

18 the e-commerce system it provides to users, and knowingly and materially assists users
19 with marketing, offering for sale, selling, creating, and/or distributing Infringing Goods. In
20 addition, Defendant has supervisory power over users of its e-commerce system because,
21 for example, Defendant can remove products from its e-commerce system and even
22 suspend or terminate users’ storefronts.
23       78. Defendant’s actions are likely to cause confusion and mistake, or to deceive

24 as to the affiliation, connection, or association of YZ with Defendant, and/or as to the
25 origin, sponsorship, or approval of Defendant’s goods or Defendant’s commercial
26 activities, in violation of 15 U.S.C. § 1125(a).
27
                                                17
28                                           COMPLAINT
                  Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 19 of 28




 1          79.     Upon information and belief, the activities of Defendant complained of herein

 2 constitute willful and intentional infringements of the YZ Marks and YZ Trade Dress,
 3 Defendant acted with the intent to trade upon YZ’s reputation and goodwill by causing
 4 confusion and mistake among customers and the public and to deceive the public into
 5 believing that the Infringing Goods are associated with, sponsored by or approved by YZ,
 6 when they are not.
 7       80. Upon information and belief, Defendant had actual knowledge of YZ’s

 8 ownership and prior use of the YZ Marks and YZ Trade Dress, without the consent of YZ,
 9 willfully violated 15 U.S.C. § 1125(a).
10          81.     Defendant, by its actions, has damaged YZ in an amount to be determined at

11 trial.
12          82.     Defendant, by its actions, has irreparably injured YZ. Such irreparable injury

13 will continue unless Defendant is preliminarily and permanently enjoined by this Court
14 from further violation of YZ’s rights, for which YZ has no adequate remedy at law.
15
16                                FOURTH CLAIM FOR RELIEF

17                           (Federal Dilution Under 15 U.S.C. § 1125(c))

18          83.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 82

19 of this Complaint as though fully set forth herein.
20        84. This is a claim for direct and contributory federal trademark dilution arising

21 under 15 U.S.C. § 1125(c).
22       85. Products sold under YZ’s Marks have been widely advertised, promoted, and

23 distributed to the purchasing public throughout the United States and the world. By virtue
24 of the wide renown acquired by YZ’s Marks, coupled with the widespread distribution and
25 extensive sale of various products distributed under the YZ Marks, YZ Trade Dress and
26 YZ Artworks is famous and became so prior to Defendant’s acts complained of herein.
27
                                                 18
28                                            COMPLAINT
                  Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 20 of 28




 1          86.     Defendant’s unauthorized and commercial use of YZ’s Marks in connection

 2 with marketing, offering for sale, selling, creating, and/or distributing Infringing Goods
 3 has caused and is likely to continue to cause dilution of the distinctive qualities of YZ’s
 4 famous marks.
 5      87. Defendant is also contributorily liable for the acts of trademark dilution by

 6 users of Defendant’s e-commerce system.
 7        88. Defendant provides its e-commerce system to users knowing or having reason

 8 to know that the system is used to market, offer for sale, sell, create, and/or distribute goods
 9 displaying marks that dilute or are likely to dilute the distinctive qualities of YZ’s famous
10 marks.
11       89.        Upon information and belief, Defendant has direct control over and monitors

12 the e-commerce system it provides to users, and knowingly and materially assists users
13 with marketing, offering for sale, selling, creating, and/or distributing goods that display
14 marks that dilute or are likely to dilute the distinctive qualities of YZ’s famous marks. In
15 addition, Defendant has supervisory power over users of its e-commerce system because,
16 for example, Defendant can remove products from its e-commerce system and even
17 suspend or terminate users’ storefronts.
18          90.     Defendant’s acts are likely to tarnish, injure, or trade upon YZ’s business,

19 reputation or goodwill, and to deprive YZ of the ability to control the use of its YZ Marks
20 and the quality of products associated therewith.
21          91.     Upon information and belief, Defendant’s acts of dilution have been willful

22 and deliberate.
23       92. Defendant, by its actions, has damaged YZ in an amount to be determined at

24 trial.
25          93.     Defendant, by its actions, has irreparably injured YZ. Such irreparable injury

26 will continue unless Defendant is preliminarily and permanently enjoined by this Court
27
                                                 19
28                                            COMPLAINT
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 21 of 28




 1 from further violation of YZ’s rights, for which YZ has no adequate remedy at law.
 2
 3                               FIFTH CLAIM FOR RELIEF

 4                   (Copyright Infringement Under 17 U.S.C. §§ 501 et seq.)

 5        94.     YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 – 93

 6 of this Complaint as though fully set forth herein.
 7        95. This is an action for direct, contributory, and vicarious copyright infringement

 8 under the Copyright Act, 17 U.S.C. §§ 501, et seq.
 9       96. YZ is the owner of valid and enforceable copyrights in the YZ Artworks,

10 which contain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.
11       97. YZ has complied with the registration requirements of 17 U.S.C. § 411(a) for

12 the YZ Cupcake Artwork, and has obtained Copyright Registration No. 6,090,463. The
13 ZAMFAM Artworks have been submitted to the U.S. Copyright Office for registration.
14        98.     Defendant has unlawfully copied protected elements of the YZ Cupcake

15 Artwork and ZAMFAM Artworks.
16      99. Upon information and belief, Defendant had access to the YZ Artworks at

17 least because YZ displays the YZ Artworks on its clothing, accessories, websites, online
18 ecommerce store, YouTube Channels, and social media pages. Defendant also had access
19 to the YZ Artworks because YZ previously notified Defendant of its infringement of those
20 copyrighted designs.
21        100. Without permission from YZ, Defendant has directly infringed the YZ

22 Artworks by distributing, displaying, and reproducing identical and substantially similar
23 designs bearing protected elements of the YZ Artworks.
24        101. Defendant is also contributorily and vicariously liable for the acts of copyright

25 infringement by users of Defendant’s e-commerce system.
26        102. Defendant provides its e-commerce system to users knowing or having reason

27
                                              20
28                                         COMPLAINT
               Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 22 of 28




 1 to know that the system is used to market, offer for sale, sell, create, and/or distribute goods
 2 that infringe the YZ Artworks.
 3          103. Upon information and belief, Defendant has direct control over and monitors

 4 the e-commerce system it provides to users, and knowingly and substantially assists users
 5 with marketing, offering for sale, selling, creating, and/or distributing goods that infringe
 6 the YZ Artworks.
 7       104. Upon information and belief, Defendant has the right and ability to supervise

 8 its users’ conduct on Defendant’s e-commerce system, including, for example, because it
 9 can remove products from its e-commerce system and even suspend or terminate users’
10 storefronts.
11        105. Defendant also profits directly from the sale of goods through its ecommerce

12 system that infringe the YZ Artworks because Defendant receives a portion of each sale.
13       106. Defendant’s deliberate copying of the YZ Artworks infringes and continues

14 to infringe the YZ Artworks in violation of 17 U.S.C. § 501(a). Defendant is directly
15 infringing on YZ’s exclusive right to reproduce copies, make derivative works, distribute
16 copies, and display its YZ Artworks under 17 U.S.C. §§ 106(1)–(3), (5).
17       107. Upon information and belief, Defendant’s infringement has been willful and

18 deliberate.
19       108. Defendant, by its actions, has damaged YZ in an amount to be determined at

20 trial.
21          109. Defendant, by its actions, has irreparably injured YZ. Such irreparable injury

22 will continue unless Defendant is preliminarily and permanently enjoined by this Court
23 from further violation of YZ’s rights, for which YZ has no adequate remedy at law.
24
25
26
27
                                                21
28                                           COMPLAINT
              Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 23 of 28




 1                                 SIXTH CLAIM FOR RELIEF

 2                (Unfair Competition Under California Business & Professions Code

 3                                         §§ 17200 et seq.)

 4        110. YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 –

 5 109 of this Complaint as though fully set forth herein.
 6       111. This is an action for unfair competition under California Business &

 7 Professions Code §§ 17200, et seq.
 8       112. By virtue of the acts complained of herein, Defendant has intentionally caused

 9 a likelihood of confusion among consumers and the public and has unfairly competed with
10 YZ in violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
11        113. Defendant’s acts complained of herein constitute trademark infringement,

12 trade dress infringement, and unfair competition which have injured and damaged YZ.
13        114. Defendant, by its actions, has irreparably injured YZ. Such irreparable injury

14 will continue unless Defendant is preliminarily and permanently enjoined by this Court
15 from further violation of YZ’s rights, for which YZ has no adequate remedy at law.
16
17                               SEVENTH CLAIM FOR RELIEF

18                          (California Common Law Unfair Competition)

19        115. YZ hereby repeats, realleges, and incorporates by reference Paragraphs 1 –

20 114 of this Complaint as though fully set forth herein.
21       116. This is an action for unfair competition under the common law of the State of

22 California.
23       117. Defendant’s acts complained of herein constitute trademark infringement,

24 trade dress infringement, and unfair competition under the common law of the State of
25 California.
26        118. By virtue of the acts complained of herein, Defendant has willfully and

27
                                             22
28                                        COMPLAINT
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 24 of 28




 1 intentionally caused a likelihood of confusion among the purchasing public in this Judicial
 2 District and elsewhere, thereby unfairly competing with YZ in violation of the common
 3 law of the State of California.
 4       119. Defendant’s aforementioned acts have damaged YZ in an amount to be

 5 determined at trial.
 6       120. Defendant has irreparably injured YZ. Such irreparable injury will continue

 7 unless Defendant is preliminarily and permanently enjoined by this Court from further
 8 violation of YZ’s rights, for which YZ has noadequate remedy at law.
 9         121. Defendant’s willful acts of unfair competition under California common law

10 constitute fraud, oppression and malice. Accordingly, YZ is entitled to exemplary damages
11 pursuant to Cal. Civ. Code § 3294(a).
12
13                                  PRAYER FOR RELIEF

14         WHEREFORE, YZ prays for judgment against Defendant as follows:

15         1.     That the Court render a final judgment in favor of YZ and against Defendant

16 on all claims for relief alleged herein;
17        2.    That the Court render a final judgment that Defendant has violated the

18 provisions of 15 U.S.C. § 1114 by directly and/or contributorily counterfeiting YZ’s
19 registered trademarks, including at least the marks that are the subject of U.S. Trademark
20 Registration No. 6,090,463 and U.S. Trademark Serial No. 88,715,402;
21       3.     That the Court render a final judgment that Defendant has violated the

22 provisions of 15 U.S.C. § 1114 by directly and/or contributorily infringing YZ’s registered
23 trademarks, including at least the YZ Marks;
24         4.     That the Court render a final judgment that Defendant has violated the

25 provisions of 15 U.S.C. § 1125(a) by willfully and directly and/or contributorily infringing
26 the YZ Marks by using a false designation of origin, false description or false
27
                                              23
28                                         COMPLAINT
                Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 25 of 28




 1 representation through the marketing, offering for sale, and sale of Infringing Goods
 2 offered through Defendant’s e-commerce system;
 3         5.     That the Court render a final judgment that Defendant has violated the

 4 provisions of 15 U.S.C. § 1125(c) by directly and/or contributorily diluting YZ’s famous
 5 Marks;
 6         6.     That the Court render a final judgment that Defendant has violated 17 U.S.C.

 7 § 501(a) by directly, contributorily, and/or vicariously infringing the YZ Artworks;
 8       7.     That the Court render a final judgment that Defendant has violated the

 9 provisions of California Business & Professions Code §§ 17200, et seq. by committing
10 trademark infringement, trade dress infringement, and unfairly competing with YZ;
11         8.     That the Court render a final judgment that Defendant has violated California

12 common law by unfairly competing with YZ;
13     9.    That Defendant, its agents, servants, employees, attorneys, successors, and

14 assigns, and all other persons in active concert or participation with Defendant who receive
15 actual notice of the injunction by personal service or otherwise, be forthwith preliminarily
16 and permanently enjoined from:
17           a. using any of the YZ Marks, YZ Trade Dress, or YZ Artworks in connection

18                 with Defendant’s products or other products offered for sale or sold through

19                 Defendant’s e-commerce system, using any of the YZ Marks, YZ Trade

20                 Dress, and/or YZ Artworks in advertising or promoting Defendant’s

21                 products or other products offered through Defendant’s e-commerce system,

22                 and/or using confusingly similar variations of any of the YZ Marks, YZ

23                 Trade Dress or YZ Artworks, in any manner that is likely to create the

24                 impression that Defendant’s products or other products offered through

25                 Defendant’s e-commerce system originate from YZ, are endorsed byYZ, or

26                 are connected in any way with YZ;

27
                                              24
28                                         COMPLAINT
               Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 26 of 28




 1               b. manufacturing, distributing, shipping, importing, reproducing, displaying,

 2                  advertising, marketing, promoting, transferring, selling, and/or offering to

 3                  sell any unauthorized products bearing any of the YZ Marks, YZ Artworks

 4                  or YZ Trade Dress, and/or any confusingly similar marks, images or trade

 5                  dress;

 6               c. manufacturing, distributing, shipping, importing, reproducing, displaying,

 7                  advertising, marketing, promoting, transferring, selling, and/or offering to

 8                  sell any unauthorized products bearing or using the YZ Artworks or any

 9                  designs substantially similar thereto;

10               d. without permission or authorization from YZ, copying, reproducing,

11                  distributing, displaying, creating derivative works of the YZ Artworks

12                  and/or importing, manufacturing, or producing any products bearing copies

13                  or derivative works of the YZ Artworks;

14               e. filing any applications for registration of any trademarks, trade dress,

15                  copyrighted works, or designs confusingly similar to the YZ Marks or YZ

16                  Trade Dress, and/or substantially similar to the YZ Artworks;

17               f. otherwise infringing any of the YZ Marks, YZ Trade Dress, or YZ Artworks,

18                  or otherwise diluting the YZ Marks;

19               g. falsely designating the origin of Defendant’s products in any manner

20                  suggesting that Defendant’s products or other products offered for sale or

21                  sold through Defendant’s e-commerce system originate from YZ;

22               h. unfairly competing with YZ in any manner whatsoever; and

23               i. causing a likelihood of confusion or injury to YZ’s business reputation;

24         10.    That Defendant be directed to file with this Court and serve on YZ within

25   thirty (30) days after the service of the injunction, a report, in writing, under oath, setting

26   forth in detail the manner and form in which it has complied with the injunction pursuant

27
                                                25
28                                           COMPLAINT
              Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 27 of 28




 1   to 15 U.S.C. § 1116;

 2         11.    That Defendant be required to account to YZ for any and all profits derived

 3   by Defendant and all damages sustained by YZ by virtue of Defendant’s acts complained

 4   of herein;

 5         12.    That Defendant be ordered to pay over to YZ all damages which YZ has

 6   sustained as a consequence of the acts complained of herein, subject to proof at trial,

 7   together with prejudgment and post-judgment interest;

 8         13.    That, at YZ’s election, Defendant be ordered to pay over to YZ statutory

 9   damages under 15 U.S.C. § 1117(c) of up to $2,000,000 for each of YZ’s Marks that

10   Defendant has counterfeited;

11         14.    That this case be deemed exceptional and the amount of the damages be

12   trebled and that the amount of profits be increased by as many times as the Court deems

13   appropriate, pursuant to 15 U.S.C. § 1117;

14         15.    That YZ be awarded its damages and Defendant’s profits under 17 U.S.C. §

15   504, as well as enhanced damages pursuant to 17 U.S.C. § 504. Alternatively, if YZ elects,

16   that YZ be awarded statutory damages pursuant to 17 U.S.C. § 504;

17         16.    That YZ be awarded exemplary damages from Defendant pursuant to Cal.

18   Civ. Code. § 3294;

19         17.    That Defendant’s actions be deemed willful;

20         18.    That Defendant be required to deliver and destroy all devices, literature,

21   advertising, goods and other unauthorized materials bearing any of the YZ Marks, YZ

22   Artworks or YZ Trade Dress, pursuant to 15 U.S.C. § 1118 and 17 U.S.C. § 503; and

23         19.    That YZ be awarded such other and further relief as this Court may deem just.

24
25
26
27
                                              26
28                                         COMPLAINT
               Case 3:20-cv-06459 Document 1 Filed 09/15/20 Page 28 of 28




 1                                 DEMAND FOR JURY TRIAL

 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, YZ hereby demands

 3 a trial by jury on all issues so triable.
 4
 5
 6
 7
 8                                             Respectfully submitted,
                                               LEJEUNE LAW, P.C.
 9
     Dated: September 15, 2020                 By: /s/ Cody R. LeJeune
10
                                                   Cody R. LeJeune
11                                                 2801 Camino Del Rio South, Suite 200A
                                                   San Diego, California 92108
12
                                                   Telephone: (985) 713-4964
13
14
15                                                   Attorneys for Plaintiff
                                                     YZ PRODUCTIONS, INC., a California
16
                                                     corporation
17
18
19
20
21
22
23
24
25
26
27
                                                  27
28                                             COMPLAINT
